EXHIBIT 10(M)
G&K SERVICES, INC.
2006 EQUITY INCENTIVE PLAN
TERMS OF NON-QUALIFIED
EMPLOYEE STOCK OPTION
Pursuant to a letter (the “Grant Letter”) addressed and delivered to you from
G&K Services, Inc. (the “Company”), and subject to your acceptance in accordance
with paragraph 1 below, the Compensation Committee (the “Committee”) of the
Company’s Board of Directors has granted you a non-qualified stock option (the
“Option”) pursuant to the terms of the G&K Services, Inc. 2006 Equity Incentive
Plan (the “Plan”). A copy of the Plan is enclosed herewith. The terms of your
Option are governed by the provisions of the Plan generally and the specific
terms set forth below. Your Grant Letter and this statement of terms are your
Award Agreement under the Plan. In the event of any conflict or inconsistency
between the terms set forth below and the provisions of the Plan, the provisions
of the Plan shall govern and control.

1.   Number of Shares Subject to the Option. Upon your acceptance of the Option,
the Option entitles you to purchase all or any part of the aggregate number of
shares of Class A Common Stock of the Company (the “Common Stock”) set forth in
the Grant Letter as “G&K Stock Option shares,” in accordance with the Plan. You
may accept the Option by logging into your account at
http://www.melloninvestor.com and selecting the ‘Acknowledge Grant’ button
associated with your grant.   2.   Purchase Price. The purchase price of each
share of Common Stock covered by the Option shall be the “Exercise Price” set
forth in the Grant Letter.   3.   Exercise and Vesting of Option. The Option is
exercisable only to the extent that all, or any portion thereof, has vested.
Except as provided in paragraph 4 below, the Option shall vest in three
(3) equal installments, such installments to begin on the first anniversary of
the “Grant Date” set forth in the in the Grant Letter and continuing on each of
the next two anniversaries thereof (each individually, a “Vesting Date”) until
the Option is fully vested. In the event that you cease to be an employee of the
Company prior to any Vesting Date, that portion of the Option scheduled to vest
on such Vesting Date, and all portions of the Option scheduled to vest in the
future, shall not vest and all rights to and under such non-vested portions of
the Option will terminate.   4.   Term of Option.

  (a)   To the extent vested, and except as otherwise provided herein or in the
Plan, no Option is exercisable after the expiration of ten (10) years from the
Grant Date (such date to be hereinafter referred to as the “Expiration Date”).

 



--------------------------------------------------------------------------------



 



  (b)   In the event your employment is terminated for any reason other than
death or disability (other than for cause or voluntary on your part and without
written consent of the Company), the Option shall be exercisable by you (to the
extent that you shall have been entitled to do so at the termination of your
employment) at any time within three (3) months after such termination of
employment, but in no event later than the Expiration Date. In the event of any
termination of your employment that is either (i) for cause or (ii) voluntary on
your part and without the written consent of the Company, the Option, to the
extent not theretofore exercised, shall forthwith terminate.     (c)   In the
event of your death while you are an employee of the Company or any of its
subsidiaries or within three (3) months after termination of employment (other
than for cause or voluntary on your part and without written consent of the
Company), the Option may be exercised (to the extent that you shall have been
entitled to do so at the date of death) by the person to whom the Option is
transferred by will or the applicable laws of descent and distribution at any
time within twelve (12) months after the date of death, but in no event later
than the Expiration Date.     (d)   In the event your employment is terminated
by the Company as a result of a disability, the Option shall be exercisable by
you (to the extent that you shall have been entitled to do so at the termination
of your employment) at any time within twelve (12) months after such termination
of employment, but in no event later than the Expiration Date. For purposes of
this Option, you will be considered to have a “disability” if you have physical,
mental or emotional limits caused by a current sickness or injury and, due to
these limits, you are not able to perform, on a full-time basis, the major
duties of your own job (e.g., if you are required, on average, to work more than
40 hours per week, you will not be considered to have a “disability” if you are
able to perform the major duties of your employment for 40 hours per week); you
will not be considered to have a disability if you perform any work for wage or
profit, and the loss of a professional or occupational license will not, in and
of itself, constitute a “disability.”     (e)   In the event your employment is
terminated as a result of a qualified retirement from the Company, the Option
shall be exercisable by you (to the extent that you shall have been entitled to
do so on the date of your retirement) at any time within the three (3) year
period following the date of such qualified retirement, but in no event later
than the Expiration Date. For purposes of this Option, your retirement from the
Company shall be considered a “qualified retirement” if such retirement is
voluntary and, at the time of such retirement, you are at least 60 years of age
and have been employed by the Company on a continuous basis for a period of at
least five years.

5.   Method of Exercise. Subject to the terms and conditions set forth herein
and in the Plan, the Option may be exercised, in whole or in part, by logging
into your account at http://www.melloninvestor.com or calling 1-866-4GK-SERV and
specifying the number of shares to be purchased and by paying in full the
Purchase Price for the number of

2



--------------------------------------------------------------------------------



 



shares of Common Stock with respect to which the Option is exercised. Subject to
the provisions of the Plan, such Purchase Price shall be paid in cash and/or in
shares of Common Stock of the Company or other property. In addition, you shall,
on or about notification to you of the amount due, pay promptly an amount
sufficient to satisfy applicable federal, state and local tax requirements. In
the event the Option shall be exercised by any person other than you, such
notice shall be accompanied by appropriate proof of the right of such person to
exercise the Option. The Company has no obligation to deliver shares or cash
upon exercise of the Option until all applicable withholding taxes have been
paid or provided for payment and until such shares are qualified for delivery
under such laws and regulations as may be deemed by the Company to be applicable
thereto. Prior to the issuance of shares of Common Stock upon the exercise of
the Option, you will have no rights as a shareholder.

6.   Non Transferability. No stock Option may be transferred, pledged or
assigned otherwise than by will or the laws of descent and distribution. An
Option may be exercised, during your lifetime, only by you, or by your guardian
or legal representative. Any attempted assignment, transfer, pledge,
hypothecation, or other disposition of the Option contrary to the provisions of
the Plan or the provisions hereof, and the levy of any execution, attachment, or
similar process upon the Option, will be null and void and without effect.   7.
  Reservation of Right to Terminate Employment. Your employment, subject to the
provisions of any agreement between you and the Company, shall be at the
pleasure of the Board of Directors of the Company or other employing
corporation, and nothing contained herein shall restrict any right of the
Company or any other employing corporation to terminate your employment at any
time, with or without cause.   8.   Adjustment. In the event that the number of
shares of Common Stock shall be increased or decreased through a reorganization,
reclassification, combination of shares, stock split, reverse stock split,
spin-off, dividend (other than regular, quarterly cash dividends), or otherwise,
then the Option shall be appropriately adjusted by the Committee, in number of
shares or Purchase Price or both to reflect such increase or decrease, unless
the Company provides otherwise under the terms of such transaction. In the event
there shall be any other change in the number or kind of outstanding shares of
Common Stock, or any stock or other securities into which such shares of Common
Stock shall have been changed, or for which it shall have been exchanged,
whether by reason of a merger, consolidation or otherwise, then the Committee
shall, in its sole discretion, determine the appropriate adjustment, if any, to
be effected.   9.   Withholding. Pursuant to the provisions of the Plan, and as
described in greater detail therein, the Company will have the right to withhold
from any payments made in connection with the Option, or to collect as a
condition of payment or delivery, any taxes required by law to be withheld.

3



--------------------------------------------------------------------------------



 



10.   Further Assurances. By accepting the Option, you agree to execute such
papers, agreements, assignments, or documents of title as may be necessary or
desirable to effect the purposes described herein and carry out its provisions.
  11.   Third Party Beneficiaries. Nothing contained herein is intended or shall
be construed as conferring upon or giving to any person, firm or corporation
other than you and the Company any rights or benefits.   12.   Entire
Understanding. The provisions set forth herein and those contained in the Grant
Letter and the Plan embody the entire agreement and understanding between you
and the Company with respect to the matters covered herein, in the Grant Letter
and in the Plan, and such provisions may only be modified pursuant to a written
agreement signed by the party to be charged.   13.   Governing Law. The
agreement and understanding regarding the Option, and its interpretation and
effect, shall be governed by the laws of the State of Minnesota applicable to
contracts executed and to be performed therein.

4